     Case 4:20-cv-00534-O Document 18 Filed 03/05/21                 Page 1 of 1 PageID 67



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                               FORT WORTH DIVISION

OLUMUYIWA AYODEJI ADELEKE,                        §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §     Civil Action No. 4:20-cv-00534-O-BP
                                                  §
DFW AIRPORT BOARD,                                §
                                                  §
       Defendant.

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed, and the Magistrate Judge’s Recommendation is ripe for

review. The District Judge reviewed the proposed Findings, Conclusions, and Recommendation

for plain error. Finding none, the undersigned District Judge believes that the Findings and

Conclusions of the Magistrate Judge are correct, and they are accepted as the Findings and

Conclusions of the Court.

       It is therefore ORDERED that this case is DISMISSED WITHOUT PREJUDICE for

want of prosecution, subject to Plaintiff’s right to reopen the case by filing an updated address with

the Clerk of Court within thirty days of the date of this Order.

       SO ORDERED on this 5th day of March, 2021.




                                                        _____________________________________
                                                        Reed O’Connor
                                                        UNITED STATES DISTRICT JUDGE
